DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action for US Patent Application No. 17/453118 by Johnson et al.
3.	Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the term “curing”, which generally is defined as densification or solidification of liquids, which usually involves cross-linking of polymer chains. The instant specification does not describe any type of curing, but only drying the sprayed layer of active material. Therefore, the claims are not clear as to the meaning of the term “curing”. It appears that the meaning to the term “curing” is expanded to include “drying”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “curing” in claims 1 and 13 is used by the claim to mean “drying,” while the accepted meaning is “cross-linking of polymer chains.” The term is indefinite because the specification does not clearly redefine the term.
Claims 2-12 and 14-20 depend from claims 1 and 13 respectively and therefore are concurrently rejected.

6.	The term “substantially monodispersed” in claim 7 is a relative term which renders the claim indefinite.  The term “substantially monodispersed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of further examination the above term will be met when the particles have an average or mean particle size.
Claims 8 and 9 are also indefinite as being dependent on indefinite claim 7. 

Claim 14 recites the limitation "each of the plurality of active material layers".  There is insufficient antecedent basis for this limitation in claim 11.
Claim 15 recites the limitation " at least one of the plurality of active material layers".  There is insufficient antecedent basis for this limitation in claim 11.
Claims 16 recites the limitation "the suspension of metal oxide nanoparticles to contain acidic metal oxide nanoparticles".  There is insufficient antecedent basis for this limitation in claim 11. Claims 17 and 18 depend from claim 16 and are concurrently rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9, 11, 13-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2011/0206974 A1), herein referred to as Inoue, in view of Kato et al. (US 2010/0099031 A1), herein referred to as Kato.
With respect to claims 1 and 5-7 Inoue discloses a method of forming a battery electrode comprising preparing a suspension of nanoparticle sized metal oxide, spraying the suspension onto a surface [0063] and curing (the slurry contains a polymerization initiator, therefore it is obvious that will be cured) [0062] the sprayed suspension to create a first active material layer (13) containing a metal oxide [0062] in a range of 1 mass% to 99.9 mass%, since the content of a binder is from 0.1 mass% to 99 mass% [0049], which encompasses the claimed range of 20% to 40% by weight after curing; and providing a first carbon conductive layer (collector 11) containing carbon nano-particles [0115] in the range of 10 to 50 mass% [0034], which encompasses the claimed range of 20% to 40% by weight. 
Inoue does not appear to explicitly disclose the metal oxide particles are nanoparticle size as recited in claim 1.
However, in view of claim 1, Kato discloses that active material particles are in a form of secondary particles that are agglomeration of primary particles, and the primary particles are generally in a size range of from 0.1 µm (100 nm) to 0.6 µm (600 nm) [0488]. In case where the average primary-particle diameter thereof exceeds the upper limit of that range, spherical secondary particles are difficult to form and this adversely influences powder loading or results in a considerably reduced specific surface area. And when the average primary-particle diameter thereof is smaller than the lower limit of that range, crystal growth is usually insufficient and, hence, there are cases where use of this positive-electrode active material gives a secondary battery having reduced performances, e.g., poor charge/discharge reversibility [0488].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the active material oxide particles in a nanoparticle form because Inoue only generally discloses active material particles and Kato teaches that secondary particles are formed of primary particles with a preferred size ranging from 0.1 µm (100 nm) to 0.6 µm (600 nm) [0488].
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited ranges because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

    PNG
    media_image1.png
    217
    509
    media_image1.png
    Greyscale


In view of claim 3, Inoue discloses providing a second active material layer (15) adjacent to the first carbon conductive layer (11) (Fig. 1).

In view of claim 4, Inoue discloses the step of providing a second active material layer further comprises spraying the suspension onto the first carbon conductive layer to create the second active material layer ([0062]-[0063] and Fig. 1).

In view of claim 9, Inoue discloses the active material metal oxide compounds are not acidified [0044].


In view of claim 11, Inoue discloses thickness of active material layer is from 2 µm to 100 µm [0054], which overlaps the claimed range of less than 10 µm.

In view of claim 15, Inoue discloses [0063] a self-runner coater process or a doctor blade process can be employed as an alternative to a spray process.

In view of claim 19, Inoue is silent as to spraying a suspension of metal oxide onto a surface and curing the sprayed suspension further comprises spraying the suspension of metal oxide with a droplet size of 1 nm to 100 µm.
However, it would have been obvious to one of ordinary skill in the art that the spraying produces droplets that are less than 100 µm, because it is a well-known method and in order to form uniform coating layer the droplet size needs to be sufficiently small.

With respect to claims 13 and 14, Inoue discloses a method of forming a battery electrode comprising preparing a suspension of nanoparticle sized metal oxide, spraying the suspension onto a surface [0063] and curing (the slurry contains a polymerization initiator, therefore it is obvious that will be cured) [0062] the sprayed suspension to create a plurality of active material layers (13 and 15) containing a metal oxide [0062] in a range of 1 mass% to 99.9 mass%, since the content of a binder is form 0.1 mass% to 99 mass% [0049], which encompasses the claimed range of 20% to 25% by weight after curing; and forming at least one carbon conductive layer (collector 11) containing carbon nano-particles [0115] in the range of 10 to 50 mass% [0034], which encompasses the claimed range of 20% to 25% by weight. 
Inoue does not appear to explicitly disclose the metal oxide particles are nanoparticle size as recited in claim 13.
However, Kato discloses that active material particles are in a form of secondary particles that are agglomeration of primary particles, and the primary particles are generally in a size range of from 0.1 µm (100 nm) to 0.6 µm (600 nm) [0488]. In case where the average primary-particle diameter thereof exceeds the upper limit of that range, spherical secondary particles are difficult to form and this adversely influences powder loading or results in a considerably reduced specific surface area. And when the average primary-particle diameter thereof is smaller than the lower limit of that range, crystal growth is usually insufficient and, hence, there are cases where use of this positive-electrode active material gives a secondary battery having reduced performances, e.g., poor charge/discharge reversibility [0488].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the active material oxide particles in a nanoparticle form because Inoue only generally discloses active material particles and Kato teaches that secondary particles are formed of primary particles with a preferred size ranging from 0.1 µm (100 nm) to 0.6 µm (600 nm) [0488].
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited ranges because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kato as applied to claim 1, and further in view of Du et al. (US 2011/0183203 A1), herein referred to as Du.
With respect to claim 2, Inoue discloses the carbon conductive layer (collector 11) can preferably be formed by spraying [0059].
Inoue however is silent as to the spraying of the carbon conductive layer onto the active material layer.
However, in view of claim 2, Du discloses spraying a carbon conductive layer upon an active material layer ([0019] and [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the carbon conductive layer sprayed onto the active material layer, because Inoue only generally discloses that the carbon conductive layer is sprayed, and Du discloses that in a manufacturing process it is known to spray a carbon conductive layer upon active material layer in a deposition system as a subsequent step of layer deposition over another layer. 

Claim 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kato as applied to claims 7 and 13, and further in view of Thackeray al. (US 2006/0188781 A1), herein referred to as Thackeray.
With respect to claim 8, Inoue does not disclose the metal oxide is acidified.
However, in view of claim 8, Thackeray discloses a metal oxide comprising Sn that is subjected to acid treatment, to improve the capacity, cycling efficiency and cycling stability of lithium cells and batteries when charged to high potentials. (Abstract and [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the metal oxide particles of Inoue acidified, because Thackeray discloses metal oxide comprising Sn that is subjected to acid treatment, to improve the capacity, cycling efficiency and cycling stability of lithium cells and batteries when charged to high potentials (abstract and [0007]).

With respect to claims 16-18, Inoue does not disclose the metal oxide is acidified.
However, in view of claims 16-18, Thackeray discloses a metal oxide comprising Sn that is subjected to acid treatment, to improve the capacity, cycling efficiency and cycling stability of lithium cells and batteries when charged to high potentials. (Abstract and [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the pH and Hammentt function will be met by Inoue as modified by Thackeray, because Thackeray discloses a metal oxide comprising Sn that is subjected to acid treatment with pH of less than 7, therefore any acidic value of pH and Hammett function will meet the claim limitation. 

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue and Kato as applied to claims 1 and 11, and further in view of Tanjo et al. (US 2002/0028380 A1), herein referred to as Tanjo.
With respect to claim 12, Inoue is silent as to the porosity of the first active material layer.
However, in view of claim 12, Tanjo discloses that porosity of the active material layer is 50% or more [0013] in order to have enough amount of electrolyte solution in the active material layer to prevent decrease the power density.  As a result, the power density can be increased without reducing the energy density [0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the porosity of the first active material layer of at least 50% in the electrode of Inoue, because Tanjo discloses discloses that porosity of the active material layer is 50% or more [0013] in order to have enough amount of electrolyte solution in the active material layer to prevent decrease the power density.  As a result, the power density can be increased without reducing the energy density [0014].

With respect to claim 20, Inoue is silent as to preparing the suspension to contain solids from 0.01 - 10 mg/cm2.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the suspension would be prepared to contain solids from 0.01 - 10 mg/cm2, when deposited on a surface, because Inoue in view of Kato and Tanjo discloses an active material layer with thickness and porosity that meet the claimed invention. Therefore, it would be expected that the suspension will be deposited at an amount that will be within the claimed range of solid being from 0.01-10 mg/cm2.

	Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,165,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application and the issued patent recite analogous method limitations for forming a battery electrode.
With respect to claim 1 of the pending application, the patent recites (Claim 1)  a method of forming a battery electrode comprising: preparing a suspension of a nanoparticle sized metal oxide; spraying the suspension onto a collector surface and drying the sprayed suspension to create a first active material layer, wherein the nanoparticle sized metal oxide is 20-40% by weight of the first active material layer after drying; and providing a first carbon conductive layer containing carbon nanoparticles in the range of 20% to 40% by weight adjacent to the first active material layer.
	With respect to claim 13 of the instant application, the patent recites (Claim 15) a method of forming a battery electrode comprising: forming a plurality of active material layers, each containing metal oxide nanoparticles from 20-40% by weight; forming at least one carbon conductive layer between at least two of the plurality of active material layers to create an alternating arrangement; and placing the alternating arrangement onto a collector; wherein at least one of the plurality of active material layers is formed by spraying a suspension of metal oxide onto a surface and drying the sprayed suspension.
	With respect to dependent claims 2-12 and 14-20 of the pending application, the patent recites (claims 2-14 and 16-20)  analogous dependent claim limitations.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724